DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33, 36, 37, 41, 42, and 45-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al., US Pat. 6,859,133.
Regarding claim 33, Nakanishi teaches a chip resistor (see figure 6) comprising:
a substrate 21 having a first surface (substrate top), a second surface (substrate bottom) and a side surface, the first and the second surfaces being spaced apart from each other in a thickness direction of the substrate, the side surface being located between the first surface and the second surface; 
an upper electrode 24 provided on the first surface of the substrate;
a resistor element 23 arranged on the first surface of the substrate 21 and electrically connected to the upper electrode 24;

an intermediate electrode 34 covering the side electrode 32; 
an external electrode 35 covering the intermediate electrode 34; 
a first protective layer 25 located between the upper electrode 24 and the intermediate electrode 34, the first protective layer 25 being in contact with the upper electrode 24 and the side electrode 32 and being more resistant to sulfurization than the upper electrode (Nakanishi discloses that the first protective layer 25 is a Cu based alloy and the upper electrode 24 may be Cr; paragraphs 0018 and 19. Referring to http://www.zvgologv.com/ems/upload area/pdf/Zyg-Anodic-Index.pdf Copper 110 and Copper-nickel 715 tend to withstand better against harsh environments than chromium.); and
an electroconductive second protective layer 26 located between the first protective layer 25 and the intermediate electrode 34, the second protective layer 26 being in contact with the first protective layer 25 and the intermediate electrode 34,
wherein the upper electrode 24 includes a first portion that overlaps with the resistor element 23 in a plan view (“overlapping” under the reference number 29) and that is located between the first surface and the resistor element, and the upper electrode 24 includes a second portion that overlaps with the side electrode 32 in the plan view (Nakanishi teaches a C-shaped 
Regarding claim 36, Nakanishi teaches the chip resistor, wherein the second protective layer 26 contains Ag (silver powder; paragraph 0041).
Regarding claim 37, Nakanishi teaches the chip resistor, wherein the side electrode 32 is made of Ni-Cr alloy (see paragraph 0021).
Regarding claims 41 and 42, Nakanishi teaches the chip resistor, wherein the substrate is an electrical insulator (alumina; see paragraph 0030).
Regarding claim 45, Nakanishi teaches the chip resistor, wherein the resistor element 23 is provided with a trimming groove 28 (paragraph 0020).
Regarding claims 46-48, Nakanishi teaches the chip resistor, wherein the intermediate electrode 34 and the external electrode 35 are each made of a plating layer, the intermediate electrode 34 is a Ni plating layer (see paragraph 0022), and the external electrode 35 is made of a Sn plating layer (see paragraph 0022).
Regarding claims 49-52, Nakanishi teaches the chip resistor further comprising a protective film (layers 27 and 29; see paragraph 0020) covering the resistor element 23 and a part of the upper electrode 24, a part of the first protective layer 25 is covered with the protective film.  Nakanishi further, teaches the protective film to include a lower protective film 27 and an upper protective film 29, wherein the lower protective film 27 contains glass (paragraph 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Greb et al., US Pub. 2015/0217547.
Regarding claim 34, Nakanishi teaches the claimed invention except for the first protective layer containing carbon particles.  
Greb teaches electrically conductive structures may include carbon nanotubes, using various producing methods, wherein these structures are applicable for electronic elements including conductive and/or dielectric structures (paragraphs 0027-0031).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Greb with Nakanishi, since Greb teaches that carbon particles may be used to form conductive and/or dielectric components and/or its structures, as needed.     
Claim 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Urano, US Pat. 7,782,174.
Regarding claims 38 and 39, Nakanishi teaches the claimed invention except for the chip resistor having a rear electrode provided on the second surface of the substrate. 
Urano teaches the chip resistor (see figure 1) having a pair of rear electrodes 8 attached to the second surface of the substrate 2. Urano states that the rear electrode 8 serve as a foundation 
It would have been obvious to one skilled the art before the effective filing date of the current invention to have combined the teachings of Urano with Nakanishi, since applying a rear electrode taught by Urano provides a foundation and/or a structural strength for surface mounting a chip resistor.  

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Smith, US Pat. 5,379,016.
Nakanishi teaches the claimed invention, including a trimming groove formed on the resistor (paragraph 0020), however, does not teach the resistor having a serpentine shape.
Smith teaches a chip resistor (figures 3-6; zigzag or serpentine resistor geometries; col. 6, lines 10-50 and col. 7, lines 10-25) having a serpentine shaped resistor for the purpose of controlling the resistance (and adjustment thereof).
It would have been obvious to having ordinary skill in the art before the effective filing date of the current invention to have combined the teachings of Smith to the resistor device of Nakanishi, since shaping the resistor element controls the total resistance of the chip resistor. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Takeuchi et al., US Pat. 8,193,899.
Regarding claim 44, Nakanishi teaches the claimed invention except for the resistor having RuO2 or Ag-Pd alloy as one of its material.

	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Takeuchi with Nakanishi, since resistor material taught by Takeuchi allows for controlling the thickness of the resistor element. 

Claims 33, 38-42, 44 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda, US Pat. 6,492,896 in view of Nakanishi.
Regarding claim 33, Yoneda teaches a chip resistor (see figure 1) comprising:
a substrate 1 having a first surface (substrate top), a second surface (substrate bottom) and a side surface, the first and the second surfaces being spaced apart from each other in a thickness direction of the substrate, the side surface being located between the first surface and the second surface; 
an upper electrode 21 provided on the first surface of the substrate;
a resistor element 4 arranged on the first surface of the substrate and electrically connected to the upper electrode 21;
a side electrode 23 electrically connected to the upper electrode 21 and has a first, a second and a third portion, the first portion being arranged on the side surface of the substrate, the second portion and the third portion overlapping with the first surface and the second surface in the thickness direction, respectively (electrode 23 overlaps the top and bottom surface of the substrate 1; see figure 1);
an intermediate electrode 25a covering the side electrode 23; 
an external electrode 25b covering the intermediate electrode 25a; 

wherein the upper electrode 21 includes a first portion that overlaps with the resistor element 4 in a plan view and that is located between the first surface and the resistor element, and the upper electrode 21 includes a second portion that overlaps with the side electrode 23 in the plan view and that is located between the first surface and the side electrode. 
Yoneda teaches the claimed invention except for having a second protective layer.
Nakanishi teaches a chip resistor having a second protection layer 26 (see paragraph 0041) over the first protection layer 25 for the purpose of increasing the contact area between the side electrode and the upper electrode.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Yoneda with Nakanishi, since adding a second protective layer over the first, as taught by Yoneda, increases the electrical contact area between the upper electrode and the side electrode of the chip resistor.
Regarding claim 38, Yoneda teaches a rear electrode 22 on the lower surface of the substrate 1, wherein the side electrode 23 is electrically connected to the rear electrode 22.
Regarding claim 39, Yoneda teaches the rear electrode 22 being covered with the intermediate electrode 25a 
Regarding claim 40, Yoneda teaches the rear electrode 22 including a lower surface that is in contact with the intermediate electrode 25a and the side electrode 23.

Regarding claims 44, 46, 47 and 48, Yoneda teaches a RuO2 resistor (col. 5, line 31), and Ni-plating layer 25a and solder plating layer 25b (col. 5, lines 23-25).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 33-52 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-36 of prior U.S. Patent No. 9,997,281. This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S LEE/Primary Examiner, Art Unit 2833